Felton, J.,
dissenting. The evidence did not demand a verdict for the railroad. The engineer saw the cows at least two hundred yards in front and fifty yards to the side. There were questions for the jury to decide: (1) whether the engineer was adequately keeping a lookout ahead while wiping his glasses; and (2) whether in the exercise of ordinary care he should have slowed down his train in order to give his signals, the sounding of the cattle gong and cylinder cocks, more time to frighten the cows from the track, or give them time to cross the tracks if the warnings did not avail. The engineer testified that he did not attempt to slacken the speed of the train.